ORDER

PER CURIAM.
The Missouri Highway and Transportation Commission (“MHTC”) appeals the judgment of the trial court confirming the benefit assessment commissioner’s report reassessing benefits to property within the Missouri Bottoms Levee District and dismissing MHTC’s exceptions. We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. Moreover, MHTC’s non-evidentia-ry issues have been recently and thoroughly analyzed and rejected in Monarch Chesterfield Levee District v. Missouri Highway and Transportation Commission, No. E.D.78838, 60 S.W.3d 18 (Mo.App.E.D.2001), In re Tri-County Levee District, 42 S.W.3d 779, 784-88 (Mo.App.2001), and In re Fabius River Drainage District, 35 S.W.3d 473, 480-85 (Mo.App.2000). Accordingly, a detailed opinion would be of no precedential value. The judgment is affirmed pursuant to Rule 84.16(b). Respondent’s motion for sanctions for frivolous appeal is denied.